Citation Nr: 0504814	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



WITNESSES AT HEARING ON APPEAL

Appellant and R.C.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from September 1954 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for diabetes 
mellitus.  

In January 2004, the veteran testified via video conference 
before the undersigned. 


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.  

2.  Diabetes mellitus was not manifested during service or 
within one year of separation and is not attributable to 
service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in a May 2003 letter.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claims and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated adjudication of the current claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records have been 
obtained.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran had active service from September 1954 to August 
1974.  The veteran had foreign service in Thailand.  He did 
not serve in Vietnam.  The veteran was a dental technician 
during service.  

Diabetes mellitus was not diagnosed during service or within 
one year of separation from service.  A September 1954 
enlistment examination, May 1957 reenlistment examination, 
September 1960 reenlistment examination, December 1970 
periodic examination, and the March 1974 retirement 
examination, showed that sugar testing on urinalysis was 
negative.  The endocrine system was normal.

Following service, the veteran's blood sugar was tested by 
VA.  In April 1986, glucose was 110 and urine was negative 
for sugar.  In February 1996, glucose was 102 mg/dl with a 
reference range of 65-115.

An April 1999 VA outpatient record noted that the veteran was 
diabetic.  Subsequent records confirmed that the veteran had 
diabetes mellitus.  An August 2001 VA examination documented 
that the veteran had diabetes mellitus and was taking 
Glyburide for control thereof.  

In January 2004, the veteran testified via video conference 
before the undersigned.  At that time, he stated that as a 
dental hygienist during service, he treated servicemembers 
who had come from Vietnam and had been exposed to Agent 
Orange.  Some of these persons told him that they had been in 
Vietnam.  In addition, he went into Laos and Cambodia himself 
to perform dental services.  A friend of the veteran 
testified that he, too, performed such duties during service 
and that they would treat people in the field.  The veteran 
stated that he was first diagnosed with diabetes 3 or 4 years 
ago, but he probably had it before then.  


Analysis

The veteran does not assert that claimed disabilities were 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, diabetes mellitus will be presumed to have been 
incurred in service if it had become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran has alleged that he was exposed to Agent Orange.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In this case, the veteran did not serve in Vietnam.  He 
maintains that he was exposed to Agent Orange which was 
located on persons who were in Vietnam, however, this would 
not be the equivalent of service in Vietnam.  Thus service 
connection for diabetes mellitus, on a presumptive basis 
under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e), is not 
warranted.  

The veteran also alleges exposure to Agent Orange while he 
was in Laos and Cambodia.  However, his allegations that he 
served in these areas is unsupported.  

With regard to direct service connection, the evidence 
establishes that diabetes mellitus was not manifested during 
service or within one year of separation and is not 
attributable to service.  The service medical records are 
negative for any diagnosis of diabetes mellitus.  Numerous 
urinalysis testings were negative for any sugar in the urine.  
On separation, the testing was also negative.  The veteran 
was separated from service in August 1974.  Diabetes mellitus 
was not manifest or diagnosed within one year of separation.  
Thereafter, repeated glucose tests showed that the veteran 
did not have abnormal glucose readings until 1999.  He was 
first shown to have diabetes mellitus in April 1999.  There 
is no competent evidence of record relating that diagnosis to 
service, including claimed exposure to herbicide outside the 
Republic of Vietnam.  

The veteran was a dental technician.  There is no evidence 
that the veteran has any medical expertise pertaining to 
Agent Orange or endocrine disorders.  He maintains that he 
was exposed to Agent Orange which was located on persons who 
were in Vietnam.  A friend, who has no additional medical 
training, supported the veteran's statements during his 
hearing.  Since these two persons do not have the appropriate 
medical training, their statements regarding alleged Agent 
Orange exposure and the development of diabetes mellitus, are 
not competent.  As lay persons, they have not been shown to 
be capable of making medical conclusions in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Since 
the statements of the veteran and his friend are not 
competent, the Board affords them no probative value.  

Conversely, the competent evidence was provided by medical 
professionals, is consistent with the record, and is 
uncontradicted by other competent evidence.  As such, the 
Board finds this evidence to be probative.  It establishes 
that diabetes mellitus was first manifest over 24 years after 
the veteran was separated from service.  Furthermore, there 
is no competent evidence otherwise linking the remote post-
service diagnosis to service.  Accordingly, diabetes mellitus 
was not incurred in or aggravated by service nor may it be 
presumed to have so been incurred.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).




ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange herbicide exposure, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


